Cole, J.,
dissenting. — I cannot concur in the conclusion reached by the foregoing opinion. It seems to me, if, as conceded by the opinion and as fully sustained by the authorities cited and others, that at the common law, a misnomer like the one at bar, would not invalidate the judgment nor in the least affect the right of plaintiff to have execution thereon, then, it logically and inevitably follows, that since the service of the process or notice was made strictly in the mcmner provided, and substituted by statute for the common law service, that the same validity of judgment, and right to execution must exist under our statute, as at the common law. To say that the manner *321of service is different under tlie statute from what it was* at the common law does not, it seems to me, at all affect the result or consequences which follow, because the statute has expressly substituted the service provided for by it, in lieu of the manner of service .provided by the common law.
The statute has provided the two methods (and others) for service, one by personally reading and delivering a copy of the notice to the defendant, the other by leaving a copy at the defendant’s usual place of residence, with a member of his family, &c. Both of these methods are alike effectual and sufficient; and for a court to say that different results and rights flow from the one manner of service over the other, is, it appears to me, to infringe upon the .legislative power of making law, rather than exercising the judicial power of construing law. To declare that a judgment is void when rendered upon the one manner of service, while it would be valid if rendered upon the other, is,, in my opinion, without the sanction of either correct law or sound reason. And this view is still further fortified by the fact that it is not- competent for a District Court to institute any inquiry as to whether the notice left with the member of the family, ever actually came to the defendant’s knowledge or not. And thus we see, that the majority opinion makes the jurisdiction of the court to render the judgment depend upon a fact about which it has no right or authority to make inquiry or ascertain.
But there is a practical result attained by the majority opinion, which adds to its objectionable character, and it is this, it encourages vindictive litigation, and renders an officer of the law liable to damages for the apparent (and as I think actual and legal) discharge of his official duty, without in the least settling or affecting the rights of the real parties in interest. In my opinion the judgment *322Ought to be held valid. The defendant therein (the plaintiff in this action) may have the right, by showing that she has a good defense to the cause of action or a part thereof (a fact which has, as yet, in no manner been made to appear), and that by reason of her failure, without her fault, to receive any notice of the action, she was prevented from setting it up, to now come in and have a retrial of the cause upon the merits, just as a defendant, Upon whom personal service has been made, may, if prevented from' making his defense, without his fault (as by 'his sickness or otherwise), he permitted to have the cause opened and retried. By such proceeding the real merits of the controversy will be settled, and complete justice done. In my opinion the judgment of the District Court should be affirmed, but as a majority think otherwise it must be
Beversed.